Given, J.
There was no evidence to sustain the counterclaim for one hundred and fifty dollars money received, and that claim was not submitted to the jury. No complaint is made against the instructions, and the question whether the condition upon which defendant was to pay the one hundred dollars had happened was fairly submitted to the jury, and it found, as under the evidence it might, that it had not. The only ground of complaint is that the verdict is inconsistent with the special findings, the jury having found that the attachment was not wrongfully sued out, and by its verdict found against the plaintiff in the sum of five cents. While it is true the plaintiff moved for a new trial upon the ground, among others, that “the verdict is in conflict with the special findings,” it does not appear that the allowance of the five cents was brought to the attention of the court. Had the verdict been simply for the defendant, the judgment must have been the same as on the verdict returned, except as to the trivial amount of five cents, and it is only in that amount that the plaintiff is prejudiced by the conflict between the special finding and the verdict. No substantial prejudice has resulted to appellant, and we will surely not reverse a case, and send it back for retrial, upon grounds possessing no greater merit than is here shown. The case was fully and fairly tried, and the result has such support in the evidence that we should not disturb it. The judgment is affirmed.